 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDSnap-On Tools CorporationandRichardM. Spond.Case 14-CA-7069November 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn April 10, 1973, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding. Thereafter, Respondent filed-exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the-exceptions and briefand finds merit in certain of Respondent's excep-tions.Accordingly, we have decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge only to the extent consistentherewith.Richard M. Spond, the Charging Party, started towork for Respondent on July 31, 1972. He wasassigned to work as a cold trimmer in the forgedepartment on the second shift under the immediatesupervision of Foreman Lloyd A. Morris, and theoverall supervision of the second shift generalforeman, George Richard Hinderliter. Spond's hour-ly rate of pay as a newly hired cold trimmer was$2.19 per hour. However, since the job of coldtrimmer in the forge- department was one that theRespondent compensates under an incentive system,Spond's earnings when he worked at that job werenot limited to his hourly rate, and generally werebased on the extent to which he could exceed theestablished job standard.The occasional absence of an employee in theRespondent's hammer room creates a temporaryvacancy which is filled by the transfer of one of thecold trimmers in the forge department.' The jobs inthe hammer roam carry a rate of pay substantiallyiIn respect to such temporary transfers,sec. 4.6 of the Respondent'scontract with the Union,provides,inter alia,as follows.When the Company deems it necessary or advisable to transfer anyemployee for production requirements,the employee cannot refusesuch a transfer.Preferences of senior employees will be consideredwhenever the ability and competence of the employees concerned andplant production requirements permit it to be considered.When it is necessary to temporarily transfer an employee from adepartment for production requirements, the least senior employee inthat department who has the necessary skills to perform the job will betransferredhigher than that of a cold trimmer. According toSpond's credited testimony, during his 6 weeks ofemployment by the Respondent, the cold trimmer inthe forge department with the most seniority was"always" assigned to fill such a vacancy when oneoccurred.During his employment by Respondent,Spond was on one occasion assigned to work in thehammer room to fill a temporary vacancy.Spond was hired on July 31, 1972, and dischargedon September 11, 1972. According to the terms of thecollective-bargainingagreement,hewas still aprobationary employee at the time of the dischargeand thus had no seniority for any purposes, includingtransfer.2On September 11, a temporary vacancy occurredon the second shift on the 2,000-pound hot trim pressin the hammer room. This was a job for which thebase rate was 38 cents an hour more than Spond'srate of $2.19. Foreman Morris assigned the job toBillDunlap, another cold trimmer. At about 8:30p.m.,Spond had a conversation with ForemanMorris in the presence of Night General ForemanHinderliter regarding the assignment of Dunlap andnot Spond to this job vacancy. According to Spond'scredited testimony, he asked Morris, "How come Billwas heating the 2,000 pound [hot trim] hammerinstead of me, because I had more seniority." Morrisanswered, "Nobody has seniority until they are in theUnion." Spond said to Morris, "I have been herelonger than Bill," and he asked Morris, "Don't youthink I could handle the job?" Morris replied, "Yes, Ithink you can handle the job." Spond then inquired,"Well, do you think it was right?" And Morrisresponded, "I think it was right. I can put anybody inthehammer room I want to."' At this point,Hinderliter interposed and said to Spond, "Comewith me, I am going to fill out your papers. You haveno right to -question your supervisors." Spond thenaccompanied Hinderliter to the latter's office.Spond insisted on his right to the transfer llecauseof his belief that it was shop custom for the mostsenior cold trimmer to be transferred to the hammerroom. He made no reference to any purported rightderiving from the collective-bargaining agreement.32Sec. 4.2 of the contract reads in pertinent part-Employees shall be regarded as temporary employees during the firstthirty (30) worked days of their employment. During such a thirty (30)day period, they shall have no seniority status..this probationaryperiod may be extended from month to month by mutual writtenagreement between theCompany and the Union.Under cross-examination,Spond testified-bargaining agreement which gave you the right to this particulartemporary assignment in your conversation with Mr. Morris?A: Always before the oldest cold trimmer had always gone into thehammer room207 NLRB No. 31 SNAP-ON TOOLS CORPORATIONIn fact, Spond testified he never even read thecontract.At Hinderliter's office, Spond told him that he didnot believe he had done "anything to get fired for"and he asked Hinderliter to reconsider his decision.Hinderliter replied that Spond's discharge was based"not entirely" on his dispute with Morris. He thentold Spond that, on a prior occasion, he had observedSpond performing slowly during a 1-night transfer tothemachine shop and, on another occasion, whenForeman Morris told Spond to transfer for the rest ofthe night to the machine shop, Spond had pleadedthat he had a headache and was excused by Morristo go home. Hinderliter offered Spond an opportuni-ty to quit and thereby keep his record free from thetaint of a discharge, but Spond rejected the offer.Spond consulted with the union steward twice. Bothoccasions were prior to his leaving the plant butsubsequent to his termination. The steward hadinformed Spond that there was nothing he could dobecause he was not in the Union. After consultingwith the union steward, Spond asked Hinderliter toextend his period of probation for another 30 days,butHinderliter refused. Finally,Hinderliter gaveSpond a termination slip which stated the reason forhis discharge as "not suitable for production" andSpond left.We cannot conclude, as the Administrative LawJudge did, that Spond's complaint was protectedconcerted activity under the Act and that hisdischarge was a violation of Section 8(a)(1) of theAct.Spond's complaint to his supervisor was basedsolely on his own personal observation during his 6weeks of employment and not upon any right underthe contract, which admittedly he had never read.Indeed, the contract specifically provided thatprobationary employees have no seniority status and,thus, Spond's complaint concerned a seniority rightwhich did not exist under the contract. He was,therefore, not attempting to implement or enforceany terms of the contract, and his complaint was, inour view, purely personal and not a concertedactivity.4Accordingly,we conclude that his dis-charge was not violative of Section 8(a)(1) of the Actand that the complaint should be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.Q: You are stating that that was your understandingof that pastpractice in your department?A: It was a practice all thetimeIwas there.239Q: My original question was, did you inyourconversation with Mr.Morris make any reference to the collective bargaining agreement thatgave you the right to that particular job assignment.the heat job?A: No.+We find the facts in this case to be clearly distinguishable from theBoard's decisioninC & I AirConditioning, Inc.,McKeon Construction,193NLRB 911. In C & I the employee had voiced a series of complaints aboutsafetymeasures of concern to all the construction employees of thecompany and also within the scope of the contract.One complaintinvolvedthe lack of a first-aid kit on the employee's truck,but other complaintsconcerned the trucks being used on the project not having proper lights,horns, and brakes.Another complaint involved an insecure stairway on theconstruction project.It should be noted that the employee discussed thislattercomplaint with the union steward prior to bringing it to theemployer's attention.InC & I. the majorityof the Board looked at thenature of the complaints and their significance andrelevanceunder thecontract to the interests of all employees and concluded that the dischargeof the complaining employee would discourage others from implementingthe protection of the contract.Chairman Miller dissented from the finding of a violationin the C& Icase based on his view that the actions of the employee were not concertedactivities.He adheres to that view and finds the facts in the instant case toshow likewise,for reasons stated above,that Spond's complaint was merelya personal gripe.DECISIONSTATEMENT OF THE CASESAMUELRoss,Administrative Law Judge: This case wastried in Mt. Carmel, Illinois, on February 21, 1973, basedon a charge filed by Richard M. Spond on September 25,1972, and an amended complaint which issued on January30,1973.The complaint alleged,interalia,that theCompany had violated Section 8(a)(1) and (3) of the Actby firing Spond on September 11, 1972, because heengaged in union or protected concerted activities.'Snap-On Tools Corporation(the Respondent)filed an answer totheamended complaint which denies its substantiveallegations and the commission of unfair labor practices.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent,Imake the following:FINDINGS OF FACT1.COMMERCEThe Respondent is a Delaware corporation whoseprincipal office and place of business is located at 802828thAvenue,Kenosha,Wisconsin.The Respondentoperatesaplant(the only facility involved in this case) at1200West Seventh Street,Mt. Carmel, Illinois,where itmanufactures,sells, and distributes hand tools and relatedproducts.During the year ending December31, 1972, arepresentative period, the Respondent sold and shippedIThe amended complaint also was based on a chargefiled by DistrictNo. 167,International Association of Machinists and AerospaceWorkers.AFL-CIO (Case 14-CA-7175)which alleged that the RespondentCompanyhad violated Sec. 8(a)(5) and(I) of the Act by unilaterally,without notice toor bargaining with that union,changing the companieswhich covered itsMt. Carmelemployeesfor life, dismemberment, accidental death,health,and disability insurance.However, at the opening of the hearing, aninformal settlement of the Union's charge was effected,and I granted theparties' joint motion to sever the two cases and to continue the Union's caseindefinitely pending complianceby the Companywith the terms of thesettlement agreement. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts valued in excess of $50,000 from its plant inIllinois to places outside the said state. The Respondentadmits and I find that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.It.THE LABORORGANIZATION INVOLVEDIt is undisputed and I find that International AssociationofMachinists and Aerospace Workers, Lodge No. 1856(herein called the Union) is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Unionhas been the certified representative of theRespondent'semployees at its Mt. Carmel plant since1944.2The mostrecent collective-bargaining contractbetweenthe Union and the Companyprovides,inter alia,thatEmployees shall be regarded as temporary employeesduring the first thirty (30) worked days of theiremployment. During such a thirty (30) day period, theyshall have no seniority status .... this probationaryperiodmay be extended from month to month bymutual written agreement between the Company andthe Union.Charging Party Richard M. Spond was hired by theRespondent and started to work for it at the Mt. Carmel,Illinois, plant on July 31, 1972.3 He was assigned to workas a cold trimmer in the forge department on the secondshift4 under the immediate supervision of Foreman LloydA.Morris, and the overall supervision of second shiftGeneral Foreman George Richard Hinderliter. The job ofcold trimmer essentially is that of operating a punch presswhich is fitted (set up) with appropriate dies and punchesthat are specifically designed to remove excess metal fromvarious types of tool forgings. The latter emanate from theRespondent's hammer room which is part of the forgedepartment. Spond's hourly rate of pay as a newly hiredcold trimmer was $2.19 per hour. However, inasmuch asthe job of cold trimmer in the forge department was onethat the Respondent compensates under an incentivesystem, Spond's earnings when he worked at that job werenot limited to his hourly rate, and generally were based onthe extent to which he could exceed the established jobstandard.5 In the 6-week period during which Spondworked as a cold trimmer before he was fired onSeptember 11, as describedinfra,his production rateincreased regularly each week from 106 percent ofstandard during his first week of employment to 135percent of standard in his last full week .62Case 14-R-1047.3All dates hereafter refer to 1972 unless otherwise noted4 Spond's hours of employment on the second shift were from 3:30 p.m.to midnight.5 In this regard, the Respondent's collective-bargaining agreement withthe Union provided,inter alai,in sec.5S, Joint Exh. 1, p. 12,as follows.There is another incentive system called the Mt. Carmel ForgeShop Incentive Plan ..of which the principles and policies are setforth in a manual dated September 1, 1960.... The incentives systemcontemplates that the average operator working on incentive, puttingThe occasional absence of an employee in the Respon-dent's hammer room creates a temporary vacancy which isfilled by the transfer of one of the cold trimmers in theforge department. The jobs in the hammer room carry arate of pay substantially higher than that of cold trimmer.According to Spond's credited testimony, during his 6weeks of employment by the Respondent, the cold trimmerin the forge department with the most seniority was"always" assigned to fill such a vacancy when oneoccurred.? In respect to such temporary transfers, theRespondent's contract with the Union provides,inter aka,as follows: 84.When the Company deems it necessary or advisa-ble to transfer any employee for production require-ments, the employee cannot refuse such a transfer.Preferences of senior employees will be consideredwhenever the ability and competence of the employeesconcerned and plant production requirements permit itto be considered.When it is necessary to temporarily transfer anemployee from a department for production require-ments, the least senior employee in that departmentwho has the necessary skills to perform the job will betransferred.During his employment by Respondent, Spond was on oneoccasion assigned to work in the hammer room to fill atemporary vacancy.On September 11, a temporary vacancy occurred on thesecond shift on the 2,000-pound hot trim press in thehammer room. This was a job for which the base rate was38 cents an hour more than Spond's rate of $2.19.9Foreman Morris assigned the job to Bill Dunlap, anothercold trimmer. At about 8:30 p.m., Spond had a conversa-tionwith Foreman Morris in the presence of NightGeneral Foreman Hinderliter regarding the assignment ofDunlap and not Spond to this job vacancy. According toSpond, whose testimony I credit both generally and in thisregard, he asked Morris, "how come Bill was heating the2,000 pound [hot trim] hammer instead of me, because Ihadmore seniority."Morris answered, "Nobody hasseniorityuntil they are in the Union." Spond said toMorris, "1 have been here longer than Bill," and he askedMorris, "Don't you think I could handle the job?" Morrisreplied, "Yes, I think you can handle the job." Spond theninquired, "Well, do you think it was right?" and Morrisresponded, "I think it was right. I can put anybody in thehammer room I want to." At this point, Hinderliterinterposed and said to Spond, "Come with me, I am goingforth normal effort and possessing average required skill, will produceapproximately 125% of the established job standards and will thus earnapproximately 125% of his base hourly wage rate.6Spond's overall production rate for his 6 weeks of employment was 122percent of standard. See G C. Exh. 4.7Spond's foreman, Lloyd Morris, conceded that whenever possible, itwas his practice to transfer "the most senior man" to fill such vacancies,"when the man can do the job.-8 Joint Exh. 1, sec. 4.6, subpar. 4, p 6.9See Joint Exh 1, p. 10. SNAP-ON TOOLS CORPORATIONto fill out your papers." Spond asked, "What papers?"Hinderliter replied, "Your release papers. You have noright to question your supervisors." Spond then accompa-nied Hinderliter to the latter's office.10At Hinderliter's office, Spond told him that he did notbelieve he had done "anything to get fired for" and heasked Hinderliter to reconsider his decision. Hinderliterreplied that Spond's discharge was based "not entirely" onhis dispute with Morris. He then told Spond that on a prioroccasion, he had observed Spond performing slowly duringa one-night transfer to the machine shop, and on anotheroccasion, when Foreman Morris told Spond to transfer forthe rest of the night to the machine shop, Spond hadpleaded that he had a headache and was "excused" byMorris "to go home." Hinderliter offered Spond anopportunity to quit and thereby keep his record free fromthe taint of the discharge, but Spond rejected the offer.After consulting with the union steward, Spond askedHinderliter to extend his period of probation for another30 days, but Hinderliter refused. Finally, Hinderliter gaveSpond a termination slip which stated the reason for hisdischarge as "not suitable for production," 11 and Spondwent home.As noted above, Spond was summarily discharged byGeneral Foreman Hinderliter about the middle of thesecond shift on September 11, immediately after Spondprotested his foreman's failure to follow seniority in fillingthe temporary job vacancy in the hammer room. Thetiming and the precipitate nature of this terminationclearly disclose that it was Spond's protest which motivatedhis discharge, and I so find.The Pretextual Reasons Asserted by Respondentfor Spond's TerminationThe Respondent does not dispute that Spond's dischargewas motivated,inter alia,by his discussion with ForemanMorris regarding the latter's assignmentof an employeewith lesser seniority to the higher paid temporary job in thehammer room. It contends, however that General ForemanHinderliter's decision to fire Spondalso wasmotivated byadditional considerations. In this regard, when Hinderliter10Morris'version of this conversation did not materially differ from thatof Spond.However, according to Hinderliter,Morris also explained toSpond the reason why Dunlap rather than Spond had been assigned to thetemporary job. In this regard,Hinderliter testified thatMorris told Spondthat he assigned Dunlap to fill the vacancy because he had previouslyworked for the Respondent and was more"skilled...to do the job" thanSpond.Hinderliter further testified that Spond nevertheless repeated threetimes that he had more seniority than Dunlap,and that Spond had "stared"and "glared" at Morris.Ido not credit Hinderliter in these respects for thefollowing reasons:Spond,whom I regard as a truthful and generally reliablewitness, denied that Morris told him that Dunlap"had worked on the jobbefore,"and he also denied that he "stared"atMorris. Morris' testimonyregarding this conversation in effect corroborated Spond's denials, for itcontained no reference to any explanation to Spond for Dunlap's selectionfor the job, and none to any "staring" or "glaring" at him by Spond. For theforegoing reasons, and because,as explicatedinfra,I regard Hinderliter'stestimony as unworthy of credence in many respects,I credit his version ofthe foregoing conversation only to the extent that it accords with that ofSpond credited above.11Resp.Exh. 1.12See fn.6, supra.13Contrary to Spond, Foreman Morris testified that about 3 weeksbefore Spond's termination, he told Spond "we had to havemoreproduction and less die breakage."Iplace no credence in this testimony of241was asked to state "the reasons" for which he "discharge[d ]Mr. Spond on September 11, 1972," he answered, "I'd sayinsubordination, loafing in the machine shop, and hisattitudewhen he broke that one die, he didn't give adamn." Although not contained in Hinderliter's aboveresponse, the Respondent also contends that it terminatedSpond's employment because his die-breakage rate washigh, and his rate of production was low. As explicatedinfra,Iplace no credence in any of the additional reasonsasserted for Spond's abrupt termination.As found above, Spond's discharge occurred in themiddle of his shift on September 11 immediately after hisdiscussion with Foreman Morris about the latter's assign-ment of a less senior employee to a desirable job vacancy.Although at that time, Spond was but a day or so awayfrom the end of his probation period, there is no evidencethatHinderliterwas then in the process of assessingSpond's record for the purpose of making a determinationas to whether or not he would retain Spond at the end ofhisprobation. In this regard, it is significant thatHinderliter admittedly did not examine Spond's pro-; duction record prior to discharging him. Furthermore,Hinderliter said nothing to Spond about poor productionor excessive die breakage when he fired Spond. Moreover,according to Spond's production record, his output hadimproved each week, his average production rate for his 6weeks of employment was 122 percent of his job standard,and for the last 2 weeks before his discharge, Spond'sproduction rate was 135-1/2 percent of his job standard.12Finally, I note that according to Spond's credited testimo-ny, he was never criticized by his foreman either for poorwork performance or excessive die breakage.13 In view ofall the foregoing, I regard the Respondent's contention thatSpond's peremptory mid-shift discharge was motivated bya poor production record and a high die-breakage rate asunworthy of credence.'4As noted above, another of the reasons for whichHinderliter assertedly fired Spond was "loafing in themachine shop." In this regard, Hinderliter testified thatabout August 20, he observed on three occasions thatSpond was filing wrenches in the machine shop veryMorris inthe light of Spond's documentedever-increasing rate ofproduction. The Respondent's brief (p. 4) suggests thatSpond's denial ofcriticismof his workis inconsistent with his followingtestimony on cross-examination:Q.Did you everget any complaints from Mr.Morris, yoursupervisor, saying you were havingproblems withthe production?A.Yes, sir.My view of thisisolated question and answer quoted out of contextdoes notaccordwith thatof theRespondent.As previouslynoted,I regard Spond asa truthful witnesswhose testimonywas generally reliable.Immediately afterthe out of contextquote above. Spondwas again asked,and he denied thathe received any complaint that hewasn't producing enough or that hewould have to improve. I therefore regard the above out of contextquotationas indicative only ofa misunderstandingof the question bySpond.14 1 note inthis regardthat accordingto a record maintained byForeman Morris,Spond's total breakageof punches and dieswas eightpunches andone die,thatseven of these breakagesoccurred in the first 2weeks of his employment,and that the last one occurredon August 29,about 2 weeks before his discharge. I further note that the Respondent stillemploys oneRichard DeanHale. Clock #325, who brokeseven punchesand dies in June andJuly, including three on one day, July 31. See Resp.Exh. 5 and 6. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDslowly, and that at the end of the shift, Hinderlitercommented to the machine shop foreman, and the latteragreed, that Spond had not done much work. I place nocredence in Hmderliter's testimony in this regard. Hinderli-ter admitted that despite his observation, he did not speakto Spond regarding his allegedly slow performance. IndeedSpond was never told prior to his discharge on September11 that his work on August 20 in the machine shop wasother than satisfactory. Hinderliter was asked why he didnot prod Spond to greater production when he allegedlyobserved him working slowly on August 20, but he couldgive no plausible explanation.15 The machine shop fore-man was not called, and the Respondent produced norecords, to corroborate Hinderliter's testimony regardingSpond's allegedly slow production rate in themachineshop.16 Spond credibly testified that on thenight inquestion, he "figured that he was doing a decent job," "anaverage night's work," and that he was never told anythingto the contrary prior to his discharge. In the light of all theforegoing, I place no credence either in Hinderliter'sunsubstantiated testimony regarding Spond's allegedlyslow production in the machine shop, or in the Respon-dent's contention that Spond's sudden mid-shift discharge3 weeks later was motivated in part thereby.As previously noted, still another reason asserted byHinderliter for his decision to terminate Spond's employ-ment was the latter's alleged indifference to his breakage ofdies. In this regard Hinderliter testified that on aboutSeptember 1, Spond said to Foreman Morris in thepresence of Hinderliter, "Well, I've got another one,"referring to a "broken forge die." Hinderliter furthertestifiedthatSpond's "attitude" when he made thatstatement to Morris indicated that Spond "didn't give adamn" about breaking it. According to Hinderliter, heaskedMorris whether Spond broke "a lot of forge dies,"and Morris replied, "yes."Iplace no credence in Hinderliter's testimony regardingSpond's alleged indifference to the breakage of a die. Ibase this conclusion not only on my lack of regard for thereliabilityofHinderliter's testimony, but also on thefollowing considerations: Spond quite obviouslywasconcerned about his die breakage for according to hiscredited testimony he asked, one of the two second-shift dierepairmen how his record compared with that of otheremployees. In the light of that concern, he would not likelyhave exhibited indifference when he reported to ForemanMorris, as he concededly was required to do, that he hadbroken another punch. On cross-examination, Hinderliterwas repeatedly asked but was unable to explain what therewas about Spond's statement which indicated that "hedidn't give a damn about the die being broken." Signifi-cantly,Spond was never admonished for his allegedindifference to the asserted die breakage. Moreover, whenHinderliter fired Spond about 2 weeks later, he saidnothing to Spond which might indicate that hisdecisionwas based either on excessive breakage of dies andpunches, or on Spond's alleged indifference thereto. Basedon the foregoing,as well as demeanor,I place no credencein Hinderliter's testimony that Spond was either indifferentto die breakage,or that he was discharged,inter alia,because of such indifference.This leaves for consideration the Respondent's conten-tion that Spond's termination was motivatedby hisalleged"insubordination"on September 11 when he protestedForeman Morris'assignment of another employee to adesirable job vacancy without regard to seniority. Aspreviously noted,Hinderliter's testimony regarding thisincidentwas that Spond repeated his claim of greaterseniority toMorris threetimes,and that he "stared andglared" at Morris while he made this protest. However,Hinderliter's testimony that Spond"stared and glared" atForeman Morris was not corroborated by the latter, and Ifound to the contrary, based on Spond's credited testimo-ny, that he did not "stare or glare" at Morris.17 Spondcredibly testified, without contradiction,that his conversa-tion with Morris was conducted in a normal conversationaltone of voice, and that he did not use any foul language. Itis,moreover, quite apparent from the record that the onlyreason thatHinderliterdecided that Spond was aninsubordinate or "unsatisfactory" employee on September11,was that Spond had the temerity to protest hissupervisor's assignmentof Dunlap to the hammer roomout, of seniority. Thus, Hinderliter testified as follows:JUDGE Ross: When did you decide that Mr. Spondwas an unsatisfactory employee?THE WITNESS: On the 11th ' [of September].JUDGERoss:What was [it] that he did on the 11ththatmade you decide he was an unsatisfactoryemployee?THE WITNESS: When he was telling his supervisor hewasn't doing things right.In the light of the foregoing, as well as my credibilityfindings, I find that no reasonable basisexisted to regardSpond's conduct as insubordinate, and that the assertion ofthis ground for his discharge also is unworthy of credence.Contentions and Concluding FindingsAs found above, Spond was fired by the Respondentbecause he complained to his foreman about the latter'sfailure to follow seniority in filling a temporary jobvacancy in the hammer room. The General Counselcontends that Spond's complaint was an attempt to enforcehis understanding of the collective-bargaining contract,that it thus constituted protected, concerted activity on hispart, and that therefore his discharge for engaging in thatactivity violated Section 8(a)(l) of the Act. The Respon-dent, on the other hand, contends that Spond's conductwas not a concerted activity protected by the Act becausehe was attempting only to get an assignment for himself, hemade no reference to the collective-bargaining agreementinprotesting his nonassignmentto the vacancy, andindeed, "had never even read the collective bargainingagreement.,,15Hinderliter's explanation was that "any probationary employee willto Spond on the night in question.work if you ride him." Inasmuch as the admitted purpose of hiring a16InternationalUnion,UA W v. NLRB.,459 F 2d 1329 (C A.D C,probationary employee is to get him "to progress" and "become a1972), 2 J. Wigmore, Evidence, Sec. 285 (3d ed. 1940).satisfactory employee" because his services are needed, I regard Hinderli-17 See In. 10,supra.ter's response as an evasion,and not an explanation of why he didn't speak SNAP-ON TOOLS CORPORATION243It is well established that an employeeengages in aprotected concerted activity when he complains aboutviolations by his employer of the terms of a collective-bargaining contract, and that it is a violation of the Act foran employer to penalize an employee for making suchcomplaints or for asserting rights under the contract.18Such activity, the Board has held, is merely the implemen-tation and enforcement of the terms of the collective-bargaining agreement and is therefore"but an extension ofthe concerted activity giving rise to that agreement" whichSection 7 of the Act guarantees.19 The Board has held thattheprotected right of an employee to press such acomplaint does not depend on the merit of his grievance,and that the fact that he may have acted alone is notdispositive of the question of whether the conduct isprotected activity within the meaning of Section 720 TheBoard's rationale on this issue is that complaints within theframework of the union contract affect all employees, andthat therefore, the pressing of such a complaint is aconcerted protected activity. Neither the failure of thegrievant to refer to the contract when pressing hiscomplaint, nor his lack of knowledge of the contract,withdraws the Act's protection from the assertion of a rightwhich is within the framework of the contract 21 The sameis true if the employee is in error regarding his interpreta-tion of his rights under the contract.22Viewed in the light of the foregoing principles and Boardprecedents, I regard Spond's complaint about the assign-ment of Dunlap to the hammer room out of seniority as aprotected concerted activityunderthe Act. The collective-bargaining agreement between the Respondent and theUnion contains a provision which prescribes the manner ofapplying seniority in connection with temporary transfersof employees.23 Prior to September 11, during Spond's 6weeks of employment by Respondent, the uniform practicehad been to assign the most senior cold trimmer to thehammer room vacancy. Thus, although S^ ond's complaintaboutMorris' failure to follow seniority in making thisassignment undoubtedly was motivated by his self-interestin getting the job, his grievance clearly was about a subjectmatter (seniority) within the framework of the contract,and thus was of importance to all employees subject to thecontract.24His protest thus was a concerted activityprotected by the Act.25 The fact that under the samecontract, probationary employees have no seniority, andthat Spond's complaint thus may have lacked merit, isirrelevant 26 Likewise, neither Spond's lack of knowledgeof the contract's terms, nor his failure to refer to thecontractwhilemaking his protest, withdrew the Act'sprotection from his protest.Accordingly, I conclude that by terminating Spond'semployment because he engaged in a concerted activityprotected by Section 7 of the Act, the Respondent engaged18Merlyn Bunney and Clarence Bunney, partners,d/b/a Bunney Bros.Construction Company,139 NLRB 1516;New York Trap Rock Corporation,Nytralete Aggregate Division,148 NLRB 374;Interboro Contractors, Inc.,157 NLRB 1295, enfd. 388 F.2d 495 (C.A. 2, 1967);Procon, Incorporated161 NLRB 1304.18Bunney Bros., supraat 1519.20 InterboroContractors,Inc., supraat 1298, In. 7.21C & I Air Conditioning, Inc.,193 NLRB 911.22Interboro Contractors, Inc., supra;Anaconda Wire andCable Co.,173NLRB 961, 964;Northern Metal Company,175 NLRB 896, 899.in unfair labor practices within the meaning of Section8(a)(1) thereof.27IV.THE EFFECT OF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent terminated theemployment of Richard M. Spond and thereafter failedand refused to reemploy him because he engaged inconcerted activities protected by the Act, I will recommendthat the Respondent be ordered to offer him immediatereinstatement to his former position or, if it no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered by reason of the discrimination against him by thepayment to him of a sum of money equal to the amount henormallywould have earned from the date of histermination to the date of reinstatement,lesshis netearnings during said period, with backpay computed on aquarterly basis in the manner established by the Board.28Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, socialsecuritypayment records, timecards, personnel recordsand reports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedy.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Snap-On Tools Corporation, is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.2.InternationalAssociation of Machinists and Aero-space Workers, Lodge No. 1856, is a labor organizationwithin the meaning of Section 2(5) of the Act.23 Joint Exh. 1, sec. 4.6, subpar.4. p. 6.24C & I A ir Conditioning, Inc., supra.25InterboroContractors, Inc., supra.26Id.27 In view of this conclusion,Ideem it unnecessaryto determine whetherSpond's termination also violated Sec. 8(a)(3) of the Act.28F.W.Woolworth Company,90 NLRB 289; backpay shall include thepayment of interest at the rate of 6 percent per annumto be computed inthemanner set forth inIsisPlumbing & Heating Co.,138NLRB 716. 244DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By terminating the employment of Richard M.4.The aforesaid unfair labor practices are unfair laborSpond because he engaged in concerted activities forpracticesaffectingcommerce within the meaning ofmutual aid or protection guaranteed to employees by theSection 2(6) and (7) of the Act.Act, the Respondent has engaged in and is engaging in(Recommended Order omitted from publication.]unfair labor practices within the meaning of Section 8(a)(1)of the Act.